Case 1:17-cr-00027-JPJ-PMS Document 131 Filed 04/18/19 Page 1 of 3 Pageid#: 310




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


    UNITED STATES OF AMERICA                      )
         PLAINTIFF                                )
                                                  )
    v.                                            ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                  )
    JOEL A. SMITHERS                              )
         DEFENDANT                                )

         MOTION IN LIMINE TO EXCLUDE ANY EVIDENCE REGARDING THE

                                 DEATH OF DEBORAH SMITH

            Comes Now the Defendant, Joel A. Smithers, by and through counsel and moves

    this Honorable Court, in limine, to exclude such evidence as stated below for the reason

    stated therein:

            1.   The Defendant has received evidence from the government regarding the

                 death of Deborah Smith, as evidenced in the grand jury testimony of James

                 Thornhill, Blakely Hurley and Andrea Hurley. Ms. Smith was not a patient of

                 Dr. Smithers and no accusation is made that Ms. Smith ever spoke with or met

                 Dr. Smithers. The allegations seem to assume that either Ms. Smith stole

                 some medication or Mr. Thornhill or one of the Hurley’s provided Ms. Smith,

                 with Mr. Blakely Hurley’s medications. Ms. Smith died of an apparent drug

                 overdose at the home of Mr. and Ms. Hurley. The death of Ms. Smith is not

                 attributed to Dr. Smithers by any evidence know by the defense; in addition,

                 there is no evidence that Dr. Smithers had any knowledge of Ms. Smith at that

                 time or any of the circumstances of her death or what occurred on that night.
Case 1:17-cr-00027-JPJ-PMS Document 131 Filed 04/18/19 Page 2 of 3 Pageid#: 311



           2. Federal Rule of Evidence 403 states that “The court may exclude relevant

              evidence if its probative value is substantially outweighed by a danger of one

              or more of the following: unfair prejudice, confusing the issues, misleading

              the jury, undue delay, wasting time, or needlessly presenting cumulative

              evidence.”

           3. The evidence of her death as related to a drug overdose would clearly be

              confusing to the jury, waste time and be extremely prejudicial. It has no

              probative value and as such should be excluded and all witnesses advised not

              to discuss it in front of the jury.

           Wherefore, the Defendant, Joel A. Smithers, respectfully requests that such

    evidence should be suppressed and deemed inadmissible.

                                                    RESPECTUFLLY SUBMITTED

                                                    JOEL A. SMITHERS
                                                    BY COUNSEL

    BY:    /s/Don M. Williams, Jr.

    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com
Case 1:17-cr-00027-JPJ-PMS Document 131 Filed 04/18/19 Page 3 of 3 Pageid#: 312




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 18th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                          /s/ Don M. Williams, Jr.

                                          DON M. WILLIAMS, JR.
